SUPPLEMENT Dated May 1, 2009 To The Prospectus Dated May 1, 2009 For ING GoldenSelect Access Issued By ING USA Annuity and Life Insurance Company Through Its Separate Account B This supplement updates the prospectus. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Contact Center at 1-800-366-0066. For Contracts issued in the Commonwealth of Massachusetts : The maximum issue age is limited to age 84 for a Contract with the Standard Death benefit. MA Supplement  153607 05/01/09 SUPPLEMENT Dated May 1, 2009 To The Prospectus Dated May 1, 2009 For Variable Annuity Contracts Issued By ING USA Annuity and Life Insurance Company Through Its Separate Account B This supplement updates the prospectus. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Contact Center at 1-800-366-0066. For Contracts issued in the Commonwealth of Massachusetts , the following provisions apply: 1. The Fixed Interest Division is not available. 2. TSA loans are not available. 3. The Nursing Home Surrender Charge Waiver is not available. MA Supplement  153608 05/01/09 SUPPLEMENT Dated May 1, 2009 To The Prospectus Dated May 1, 2009 For Variable Annuity Contracts Issued By ING USA Annuity and Life Insurance Company Through Its Separate Account B This supplement updates the prospectus. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Contact Center at 1-800-366-0066. For Contracts issued in the State of New Jersey : ING Joint LifePay Plus is not available for purchase on non-qualified contracts. 1 of 1 05/01/09 SUPPLEMENT Dated May 1, 2009 To The Prospectus Dated May 1, 2009 ING GoldenSelect ESII ING GoldenSelect Landmark ING GoldenSelect Access Issued By ING USA Annuity and Life Insurance Company Through Its Separate Account B This supplement updates the prospectus. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Contact Center at 1-800-366-0066. For Contracts issued in the State of Oregon : ING Joint LifePay Plus is not available for purchase on non-qualified contracts. OR Supplement  153613 05/01/09 SUPPLEMENT Dated May 1, 2009 To The Prospectus Dated May 1, 2009 ING GoldenSelect Access Issued By ING USA Annuity and Life Insurance Company Through Its Separate Account B This supplement updates the prospectus. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Contact Center at 1-800-366-0066. For Contracts issued in the Commonwealth of Pennsylvania : The maximum issue age is limited to age 80 for a Contract with the Standard Death benefit. 153612 1 of 1 05/01/09 SUPPLEMENT Dated May 1, 2009 To The Prospectus Dated May 1, 2009 For Variable Annuity Contracts Issued By ING USA Annuity and Life Insurance Company Through Its Separate Account B This supplement updates the prospectus. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Contact Center at 1-800-366-0066. For Contracts issued in the State of Washington , the following provisions apply : 1. The Fixed Account is not available. 2. Under Charges and Fees  Optional Rider Charges  Minimum Guaranteed Income Benefit (MGIB) Rider Charge, the charge is only deducted from the subaccounts in which you are invested. No deduction will be made from the Fixed Interest Division. 3. The following describes the death benefit options for Contracts issued in the State of Washington on or before April 30, 2009 . Other than as described below, please see the prospectus for a full description of your death benefit options and other Contract features. We use the Base Death Benefit to help determine the minimum death benefit payable under each of the death benefit options described below. You do not elect the Base Death Benefit. The Base Death Benefit is equal to the greater of: 1) the contract value; and 2) the cash surrender value. The Standard Death Benefit equals the greatest of the Base Death Benefit, the floor, and the Standard Minimum Guaranteed Death Benefit. The Standard Minimum Guaranteed Death Benefit equals the initial premium payment, increased by premium payments after issue, and reduced by a pro-rata adjustment for any withdrawal. The floor for the Death Benefit is the total premium payments made under the Contract reduced by a pro-rata adjustment for any withdrawal. Enhanced Death Benefit Options . Under the Enhanced Death Benefit options, if you die before the annuity start date, your beneficiary will receive the greater of the Standard Death Benefit and the Enhanced Death Benefit option elected. For purposes of calculating the 5.5% Solution Enhanced Death Benefit and the Max 5.5 Enhanced Death Benefit, certain investment portfolios, and the Fixed Account are designated as Special Funds. 1 of 4 05/01/09 The following investment options are designated as Special Funds: the ING Liquid Assets Portfolio and the Fixed Interest Division. The ProFunds VP Rising Rates Opportunity Portfolio is also a Special Fund, but closed to new allocations effective April 30, 2007. For Contracts issued prior to September 2, 2003, however, the ProFunds VP Rising Rates Opportunity Portfolio is not designated as a Special Fund. The ING Limited Maturity Bond Portfolio is a Special Fund, but closed to new allocations effective March 12, 2004. For Contracts issued on or after May 1, 2003, but prior to August 21, 2006, the ING VP Intermediate Bond Portfolio is designated as a Special Fund. We may, with 30 days notice to you, designate any investment portfolio as a Special Fund on existing contracts with respect to new premiums added to such investment portfolio and also with respect to new transfers to such investment portfolio. Selecting a Special Fund may limit or reduce the 5.5% Max Enhanced Death Benefit. For the period during which a portion of the contract value is allocated to a Special Fund, we may, at our discretion, reduce the mortality and expense risk charge attributable to that portion of the contract value. The reduced mortality and expense risk charge will be applicable only during that period. The 5.5% Solution is not available as a standalone death benefit, but the calculation is used to determine the Max 5.5 Enhanced Death Benefit The 5.5% Solution Enhanced Death Benefit equals the greatest of: 1) the Standard Death Benefit; 2) the floor; and 3) the sum of the contract value allocated to Special Funds and the 5.5% Solution Minimum Guaranteed Death Benefit for Non-Special Funds. The 5.5% Solution Minimum Guaranteed Death Benefit for Special and Non-Special Funds equals premiums, adjusted for withdrawals and transfers, accumulated at 5.5% until the attainment of age 80 and thereafter at 0%, subject to a floor as described below. Withdrawals of up to 5.5% per year of cumulative premiums are referred to as special withdrawals. Special withdrawals reduce the 5.5% Solution Minimum Guaranteed Death Benefit by the amount of contract value withdrawn. For any other withdrawals (withdrawals in excess of the amount available as a special withdrawal), a pro-rata adjustment to the 5.5% Solution Minimum Guaranteed Death Benefit is made. The amount of the pro-rata adjustment for withdrawals from Non-Special Funds will equal (a) times (b) divided by (c): where (a) is the 5.5% Solution Minimum Guaranteed Death Benefit for Non-Special Funds prior to the withdrawal; (b) is the contract value of the withdrawal; and (c) is the contract value allocated to Non-Special Funds before the withdrawal. The amount of the pro-rata adjustment for withdrawals from Special Funds will equal (a) times (b) divided by (c): where (a) is the 5.5% Solution Minimum Guaranteed
